Citation Nr: 1435888	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-50 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claims for service connection for prostate cancer, the reopening of a previously denied claim for service connection for a heart disorder, and entitlement to a TDIU. The Veteran subsequently filed a Notice of Disagreement, disagreeing with the denials of these claims and, in December 2009, the RO issued a Statement of the Case. In a December 2009 Substantive Appeal to the Board (VA Form F-9), the Veteran specifically indicated that he wished to limit his appeal to the issues of the reopening of the previously denied claim for a heart disorder and entitlement to a TDIU. In a subsequent April 2011 rating decision, the RO fully granted service connection for a heart disorder, thereby negating any necessity to appeal that issue further. In an April 2011 Supplemental Statement of the Case, the RO again reported denying the Veteran's claims for service connection for prostate cancer and entitlement to a TDIU. In September 2011, the Veteran filed an additional VA Form F-9, stating that he only wished to appeal the issue of entitlement to a TDIU. As the Veteran has clearly indicated that he does not wish to appeal the denial of service connection for prostate cancer to the Board, that issue is no longer in appellate status. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO. The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



